Citation Nr: 0411394	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to establish 
legal entitlement to Department of Veterans Affairs (VA) benefits.  





ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The appellant has applied for VA compensation benefits.  The RO 
initially denied the claim in November 1966 after determining that 
the appellant was not a "veteran" for purposes of entitlement to 
VA benefits.  He was notified of that decision and did not appeal.  
The Board notes that the appellant's original claims folder has 
apparently been lost.  Copies of the 1966 decision and at least 
some of the documentation are of record, however.  

Subsequent to receipt of an application for VA benefits in 
November 2002, the RO, in a decision in February 2003, concluded 
that the appellant had not presented new and material evidence to 
reopen his claim for VA benefits.  

The Board notes that, following the RO's issuance of the statement 
of the case in July 2003, the appellant submitted, with his VA 
Form 9, a copy of an Affidavit for Philippine Army Personnel, Form 
23, dated in February 1947, and indicating that he served as a 
civilian guerrilla (not a guerrilla with the United States Armed 
Forces for the Far East), apparently from July 1942 to August 
1946.  The appellant stated that that document was not considered 
by the RO.  Because the original claims file was apparently lost, 
it is unclear whether that document was of record at the time of 
the 1966 determination.  

In light of the fact that the RO has not considered the Form 23 in 
conjunction with the appellant's application to reopen his claim, 
the regulations require a Remand for the RO to issue a 
supplemental statement of the case.  38 C.F.R. § 19.31 (2003).  

Therefore, this case is REMANDED for the following additional 
action:  

The RO should again consider the appellant's claim, in light of 
all of the evidence of record, undertaking action, if appropriate, 
to request re-verification of his service.  If action taken 
remains adverse to the appellant, he and his accredited 
representative, if any, should be furnished with a supplemental 
statement of the case and should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in order.  
The appellant need take no action until otherwise notified, but he 
may furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the appellant with due 
process.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



